Exhibit AMENDED AND RESTATED SENIOR ADVISOR AGREEMENT THIS AMENDED AND RESTATED SENIOR ADVISOR AGREEMENT (this “Agreement”) is made and entered into the 30th day of December, 2008, by and among HAWK CORPORATION, a Delaware corporation (“Hawk” or the “Company”) and NORMAN C. HARBERT (“Harbert”). RECITALS A.The Company and Harbert are parties to the Senior Advisor Agreement dated as of June 1, 2005 (the “Senior Advisor Agreement”). B.In order to ensure compliance with Section 409A (as defined below), the parties desire to amend and restate the Senior Advisor Agreement in its entirety as set forth in this Agreement. NOW THEREFORE, in consideration of the premises and the promises and agreements contained herein and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, and intending to be legally bound, the Company and Harbert amend and restate the Senior Advisor Agreement, as follows: 1.EMPLOYMENT.The Company hereby employs Harbert as a senior advisor and Harbert agrees to be employed by the Company as a senior advisor for a period commencing as of the date hereof and terminating on June30, 2012.Such period, together with the period of any extension or renewal upon the mutual agreement of the Company and Harbert, of such employment is herein referred to as the “Advisory Period.” 2.COMPENSATION AND BENEFITS.Provided that Harbert’s employment hereunder is not terminated in accordance with this Agreement, during the Advisory Period Harbert shall receive as compensation: (a)Salary:Salary at the annual rate of $418,625, payable not less frequently than semi-monthly in accordance with the Company’s normal payroll procedures (as adjusted from time to time, the “Base Wages”), reduced by any payments made to Harbert under (i)any non-contributory defined benefit plan maintained by the Company (“Defined Benefit Payments”) and (ii)any disability or similar policy.To ensure compliance with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the Department of Treasury regulations and other interpretive guidance issued thereunder, each as in effect from time to time (collectively, “Section 409A”), in no event shall any portion of the Base Wages be paid later than March 15 of the calendar year following the calendar year in which the Base Wages were earned and accrued. (b)Harbert Benefit Programs:Harbert shall have the right to participate, subject to any applicable eligibility requirements, in all corporate employee benefit programs offered to “executive” employees by the Company and any other plans made available by the Company in the future to its executives and “key” management employees, including, if any, the Company’s 401(k) plan, health and life insurance programs and non-contributory defined benefit plans. (c)Executive Bonus Plan:During each year of the Advisory Period, Harbert shall receive a bonus pursuant to the Annual Incentive Compensation Plan presently in effect in an amount $100,000 less than the bonus payable to RonaldE.
